 
 
Exhibit 10(a)
 
 
SECOND AMENDED AND RESTATED
 
 
EMPLOYMENT AGREEMENT
 
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated
September 16, 2008 between Comtech Telecommunications Corp. (the “Company”) and
Fred Kornberg (“Kornberg”).
 
Kornberg is presently Chairman of the Board of Directors, President and Chief
Executive Officer of the Company and is employed pursuant to an amended and
restated employment agreement dated September 17, 2007, as amended (the “Prior
Agreement”).  The Company and Kornberg now desire to enter into a further
amended and restated employment agreement on the terms and conditions set forth
herein.
 
Accordingly, the Company and Kornberg hereby amend and restate the Prior
Agreement to read in its entirety as follows:
 
1. The Company hereby employs Kornberg as general manager and chief executive
officer of its business for the period (hereinafter referred to as the
“Employment Period”) commencing as of August 1, 2008 and, except as otherwise
provided in Paragraph 6 hereof, terminating at the close of business on July 31,
2011.  Kornberg shall have supervision over the business and affairs of the
Company and its subsidiaries, shall report and be responsible only to the Board
of Directors of the Company, and shall have powers and authority superior to
those of any other officer or employee of the Company or any of its
subsidiaries.  Kornberg accepts such employment and agrees to devote his full
business time and effort to the business and affairs of the Company and, subject
to his election as such, to serve as a director and as Chairman of the Board and
President of the Company.  He shall not be required to relocate his principal
residence or to perform services which would make the continuance of such
residence inconvenient to him.  Except as otherwise specifically provided
herein, if Kornberg remains employed by the Company following the expiration of
the Employment Period, his employment with the Company shall be “at will.”
 
2. The Company shall pay to Kornberg, for all services rendered by him during
the Employment Period, compensation as follows:
 
(a) Salary (“Base Salary”) at the annual rate of $695,000, commencing as of
August 1, 2008, plus such additional amounts, if any, as the Board of Directors
may from time to time determine, payable in accordance with the Company’s
current practice.  Once increased, the Base Salary may not be decreased without
Kornberg’s prior written consent.
 
(b) Incentive compensation (“Incentive Compensation”) for each fiscal year in
which any part of the Employment Period falls in an amount equal to 3.0% of the
Company’s Pre-Tax Income for each such fiscal year; provided, however, that
(1) the amount payable under this Paragraph 2(b) in respect of a completed
fiscal year and paid at a time that Kornberg remains employed shall be reduced
such that the amount, together with Base Salary
 

--------------------------------------------------------------------------------


 
projected to be payable in that fiscal year, will equal $1 million (references
to “Incentive Compensation” elsewhere in this Agreement refer to the amount
calculated without regard to this reduction); and (2) if the Employment Period
terminates earlier than at the end of a fiscal year, Incentive Compensation
shall be based upon the Company’s Pre-Tax Income for the then current fiscal
year through the date of termination of employment, but without duplication of
any payout of an annual incentive award authorized under the Company's 2000
Stock Incentive Plan (the “2000 Plan”).  In addition, Kornberg may receive from
time to time, in the sole discretion of the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”), additional incentive
compensation, which may be intended to comply with the “performance-based
compensation” exception under Section 162(m) of the Internal Revenue Code, under
the 2000 Plan on such terms and conditions as determined by the Compensation
Committee.  For purposes of this Paragraph 2(b):
 
(i) The Company’s “Pre-Tax Income” for any fiscal year or period shall be the
consolidated earnings of the Company and its subsidiaries for such fiscal year
or period, as determined by the independent accounting firm employed by the
Company as its regular auditors in accordance with generally accepted accounting
principles applied on a consistent basis, before:
 
(1) for fiscal years prior to 2009:  (A) any extraordinary item, (B) provision
for federal, state or municipal income taxes thereon, (C) provision for any
Incentive Compensation payable to Kornberg hereunder, (D) any write-off of
in-process research and development acquired, (E) at the discretion of the
Compensation Committee, any non-recurring items, (F) any amortization of
intangibles relating to future acquisitions, and (G) any stock-based
compensation expense before income tax benefit under SFAS 123(R).
 
(2) for fiscal year 2009 and thereafter:  (A) any extraordinary item, (B)
stock-based compensation expense before income tax benefit under SFAS 123R, (C)
provision for federal, state or municipal income taxes thereon, (D) provision
for any Incentive Compensation payable to Kornberg hereunder, (E) costs
associated with exit or disposal activities under SFAS 146, (F) impairment loss
on Goodwill under SFAS 142, (G) expenses relating to a potential or actual
Change in Control (as defined in Section 14.2 of the 2000 Plan), (H) expenses in
connection with a purchase business combination under EITF 95-3 or other
accounting literature, (I) expenses associated with termination of employees
under FASB Staff Position FAS 146-1, (J) write-off of purchased in-process
research and development under FASB Interpretation No. 4 (FIN 4), (K)
amortization of newly acquired intangibles with finite lives relating to the
acquisition of a trade or business, (L) any adjustment to income before
provision of income taxes as required by adoption of a new accounting standard
(M) at the discretion of the Committee, any non-recurring items, and (N) any
amortization of intangibles relating to future acquisitions.
 
(ii) Incentive Compensation payable with respect to any fiscal year shall be
paid in cash to Kornberg.  Incentive Compensation payable under clause (1) of
the preamble of this Paragraph 2(b) shall be paid in the fiscal year following
the fiscal year to which
 
 
2

--------------------------------------------------------------------------------


 
it relates promptly after completion of the Company’s audited year-end financial
statements for such fiscal year (but in any event by the end of that following
fiscal year) and at the same time as incentive compensation is paid to the other
most senior executive officers of the Company.  Incentive Compensation payable
under clause (2) of the preamble of this Paragraph 2(b) shall be paid on the
60th day after his termination of employment based on unaudited financial
information for the relevant period, subject to Paragraph 15(c).  If Kornberg
voluntarily terminates his employment with the Company other than as permitted
by Paragraph 6(b) of this Agreement, or if the Company terminates his employment
for “cause” as defined in Paragraph 6(a) hereof, Kornberg shall forfeit his
right to receive any Incentive Compensation accrued but unpaid in accordance
with this Paragraph 2(b)(ii).
 
3. During the Employment Period, Kornberg shall be entitled to participate in,
and receive benefits in accordance with, the Company’s employee benefit plans
and programs at the time maintained by the Company for its executives, subject
to the provisions of such plans and programs.  In addition, during the
Employment Period, the Company will provide Kornberg, at the Company’s expense,
with an automobile similar to the automobile currently furnished to Kornberg or,
alternatively, a monthly automobile allowance equal to an amount required to
lease such an automobile.
 
4. During the Employment Period, Kornberg shall be entitled to receive
reimbursement for all expenses reasonably incurred by him in connection with his
duties hereunder in accordance with the usual procedures of the Company.
 
5.     (a)  During the Employment Period, Kornberg shall be entitled to annual
reimbursement from the Company of the cost of premiums paid by Kornberg to
secure such life insurance coverage on Kornberg’s life as Kornberg determines in
his discretion; provided that the Company’s maximum annual reimbursement
obligation under this Paragraph 5(a) shall be capped based on the annual cost of
a customary term life insurance policy with a maximum face amount of $3.5
million (or, if higher, five times Kornberg’s then Base Salary) purchased for a
five-year term for a non-smoker at the same age as Kornberg as of the date
hereof, such cost to be determined within six months after the date
hereof.  This benefit is intended to be in addition to, and not in lieu of, any
group life insurance coverage provided by the Company.
 
(b) In addition to the insurance provided for in Paragraph 5(a) hereof, the
Company, in its discretion, and at its own cost and expense, may also obtain
insurance covering Kornberg’s life in such amount as it considers advisable,
payable to the Company, and Kornberg agrees to cooperate fully to enable the
Company to obtain such insurance.
 
6. The Employment Period may be earlier terminated only as follows:
 
(a) By action of the Board of Directors of the Company, upon notice to Kornberg,
if during the Employment Period Kornberg shall fail to render the services
provided for hereunder for a continuous period of 12 months because of his
physical or mental incapacity, or for “cause,” which shall mean (i) willful
misconduct, gross negligence, dishonesty, misappropriation, breach of fiduciary
duty or fraud by Kornberg with regard to the Company or any of its assets or
businesses; (ii) conviction of Kornberg or the pleading of nolo contendere with
regard to any felony or crime (for the purpose hereof, traffic violations and
misdemeanors
 
 
3

--------------------------------------------------------------------------------


 
shall not be deemed to be a crime); or (iii) any material breach by Kornberg of
the provisions of this Agreement which is not cured within thirty days after
written notice to Kornberg of such breach from the Board of Directors of the
Company.
 
(b) By Kornberg, on thirty days notice to the Company within two years after a
Change in Control of the Company, as defined in Paragraph 7(d) hereof, occurs.
 
(c) By Kornberg, voluntarily upon ninety days prior written notice other than
under Paragraph 6(b).
 
7. If either (A) Kornberg terminates the Employment Period in accordance with
Paragraph 6(b) hereof, or (B) following the Employment Period Kornberg remains
employed by the Company and during the two year period following the end of the
Employment Period he terminates his employment on thirty days notice to the
Company within two years after a Change in Control of the Company that occurred
during the Employment Period, the following provisions shall apply
 
(a) The Company shall pay to Kornberg, on the 60th day after the effective date
of the termination (the “Effective Date”), subject to Paragraph 15(c) hereof, a
lump sum equal to:
 
(i) the greater of (x) Kornberg’s Base Salary, at the rate in effect at the time
such notice is given, for the full unexpired term of the Employment Period, and
(y) 2.5 times Kornberg’s Base Salary then in effect; plus
 
(ii) an amount equal to 2.5 times Kornberg’s average Incentive Compensation plus
annual incentive awards under the 2000 Plan actually paid or payable for
performance in the three fiscal years preceding the year in which the Change in
Control occurs (which for this purpose shall also include any annual incentive
amounts paid to Kornberg for service to the Company or to a subsidiary that was
at the time of such service wholly owned (directly or indirectly) by the
Company); plus
 
(iii) the amount of any unpaid Incentive Compensation (x) accrued with respect
to any fiscal year ended prior to the Effective Date, and/or (y) accrued with
respect to the then current fiscal year, pursuant to the proviso in Paragraph
2(b).
 
(b) Subject to Paragraph 15(c) hereof to the extent considered to result in the
“deferral of compensation” under Code Section 409A, for the greater of (x) the
full unexpired term of the Employment Period (but not beyond the December 31, of
the second calendar year following termination) or (y) the two year period
following Kornberg’s termination (the “Continuation Period”), the Company shall
continue Kornberg’s participation in each employee benefit plan or reimbursement
arrangement (including, without limitation, life insurance (and the life
insurance reimbursement provided in Paragraph 5(a) above) and medical plans and
including, to the extent allowed, amending such plans) in which Kornberg was
entitled to participate immediately prior to the Effective Date as if he
continued to be employed by the Company hereunder.  If the terms of any benefit
plan of the Company may not under Section 401(a) or other similar provisions of
the Internal Revenue Code of 1986, as amended (the “Code”), permit continued
participation by Kornberg, the Company will arrange to credit to
 
 
4

--------------------------------------------------------------------------------


 
Kornberg benefits substantially equivalent to, as to time and amount, and no
less favorable than, on an after-tax basis, the benefits he would have been
entitled to receive under such plan (assuming he had elected to participate
voluntarily to the maximum extent permissible) if he had been continuously
employed by the Company during the Continuation Period with payment of any
accrued amount on the date of the end of the Continuation Period.  Kornberg
shall have the option to have assigned to him, at no cost and with no
apportionment of prepaid premiums, any assignable insurance policies owned by
the Company that relate specifically to Kornberg and are payable to his estate
or his designee(s).
 
(c) Notwithstanding any other provision of this Agreement, in the event Kornberg
becomes entitled to any amounts or benefits payable in connection with a Change
in Control (whether or not such amounts are payable pursuant to this Agreement)
(the “Change in Control Payments”), if any of such Change in Control Payments
are subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code
(or any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to Kornberg at the time specified in Paragraph 7(c)(iii)
below, an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Kornberg, after deduction of any Excise Tax on the Total Payments
(as hereinafter defined) and any federal, state and local income tax and Excise
Tax upon the payment provided for by Paragraph 7(a), shall be equal to the Total
Payments.
 
(i) For purposes of determining whether any of the Change in Control Payments
will be subject to the Excise Tax and the amount of such Excise Tax:
 
a) any other payments or benefits received or to be received by Kornberg in
connection with a Change in Control or Kornberg’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (which,
together with the Change in Control Payments, constitute the “Total Payments”)
shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of a nationally-recognized tax counsel
selected by the Company such other payments or benefits (in whole or in part) do
not constitute parachute payments, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code in excess of the base
amount within the meaning of Section 280G(b)(3) of the Code, or are otherwise
not subject to the Excise Tax;
 
b) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Payments and (y) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Paragraph 7(c)(i)(a) hereof); and
 
 
5

--------------------------------------------------------------------------------


 
c) the value of any non-cash benefits or any deferred payments or benefit shall
be determined by a nationally-recognized accounting firm selected by the Company
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
 
(ii) For purposes of determining the amount of the Gross-Up Payment, Kornberg
will be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Kornberg’s residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of the Change in Control, Kornberg will repay to
the Company within ten days after the time that the amount of such reduction in
Excise Tax is finally determined the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by Kornberg if such repayment
results in a reduction in Excise Tax and/or federal and state and local income
tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the Change in Control (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
within ten days after the time that the amount of such excess is finally
determined.
 
(iii) The Gross-Up Payment provided for in this Paragraph 7(c) shall be made at
the same time as the Change in Control Payments are made; provided, however,
that if the amount of such Gross-Up Payment cannot be finally determined at the
same time as the Change in Control Payments are made, the Company shall pay to
Kornberg at the time the Change in Control Payments are made an estimate, as
determined in good faith by the Company, of the minimum amount of such Gross-Up
Payment and shall pay the remainder of such Gross-Up Payment (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) at the time
provided in Paragraph 7(c)(ii) above.  In any event, any Gross-Up Payment shall
be made under this Paragraph 7(c) not later than the last day of Kornberg’s
taxable year next following the taxable year in which Kornberg is required to
remit the Excise Tax.  Anything in this Paragraph 7(c) to the contrary
notwithstanding, any Gross-Up Payment to be made hereunder shall be subject to
Paragraph 15(c).  Kornberg’s right to payments under this Paragraph 7(c) shall
be treated as a right to a series of separate payments under Treasury Regulation
§ 1.409A-2(b)(2)(iii).  In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
be repayable on the terms set forth in Paragraph 7(c)(ii).  Other provisions of
this Paragraph 7(c) notwithstanding, nothing in this Paragraph 7(c) is intended
to violate the Sarbanes-Oxley Act of 2002, and to the extent that any advance or
repayment obligation hereunder would do so, such obligation shall be modified so
as to make the advance a nonrefundable payment to Kornberg and the repayment
obligation null and void.
 
 
6

--------------------------------------------------------------------------------


 
(iv) All determinations under this Paragraph 7(c) shall be made at the expense
of the Company by a nationally recognized public accounting firm selected by the
Company, and such determination shall be binding upon you and the Company.
 
(d) Except as provided below, for purposes of this Agreement a Change in Control
shall be deemed to have occurred:
 
(i) upon any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company), becoming the owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities;
 
(ii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company, and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in
sub-paragraph (i), (iii), or (iv) of this Paragraph or a director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors of the Company) whose election by the Board of Directors of the
Company or nomination for election by the Company's stockholders was approved by
a vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
 
(iii) upon a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in (i) above)
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control of the Company;
or
 
(iv) upon the stockholders of the Company approval of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, at least 50% or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale.
 
 
7

--------------------------------------------------------------------------------


 
                (e)  In connection with a termination of Kornberg’s employment
triggering payments and benefits under this Paragraph 7, Kornberg shall have no
further obligations hereunder and shall be under no duty to seek other
employment or otherwise mitigate his damages, and no compensation or other
payment from a third party shall reduce or offset his damages.
 
               8.     (a)  In order to induce Kornberg to enter into this
Agreement, the Company agrees that if it terminates Kornberg’s employment
hereunder without cause, or if it otherwise breaches this Agreement and Kornberg
terminates his employment as a result of such breach, Kornberg shall have no
further obligations hereunder and shall be under no duty to seek other
employment or otherwise mitigate his damages, no compensation or other payment
from a third party shall reduce or offset his damages, and the Company shall pay
Kornberg the following amounts as liquidated damages in lieu of any further
obligations hereunder:
 
(i) Subject to Paragraph 15(c), an amount equal to his total Base Salary, at the
rate in effect at the time of such breach, for the full unexpired term of the
Employment Period, such amount to be payable on the 60th day after such
termination; plus
 
(ii) Subject to Paragraph 15(c), an amount equal to his Incentive Compensation
for the full fiscal year in which the breach occurs, such amount to be payable
when it otherwise would have been paid in accordance with Paragraph 2;
 
(iii) for the 18 month period following Kornberg’s termination, the Company
shall continue Kornberg’s participation in the Company’s medical plans (under
COBRA) as if he continued to be employed by the Company hereunder; and
 
(iv) for the two year period following Kornberg’s termination, the Company shall
continue Kornberg’s participation in the Company’s life insurance plan or
continue to provide the life insurance reimbursement provided in Paragraph 5(a)
above, as applicable, as if he continued to be employed by the Company
hereunder;
 
provided however, that if a Change in Control of the Company has occurred at any
time prior to the date of such breach, Kornberg shall be entitled to receive as
liquidated damages amounts and benefits equal to the amounts and benefits he
would have been entitled to receive pursuant to Paragraph 7 hereof (including
Paragraph 7(c)) if he had terminated the Employment Period effective on the date
of breach, to the extent such payments or benefits would exceed the level of
corresponding payments or benefits under this Paragraph 8(a) (i.e., without
duplication of the payments and benefits provided in this Paragraph 8(a)).
 
(b) The Company shall be responsible for Kornberg’s reasonable attorney’s fees
and disbursements in any action to recover any amounts due him or obtain other
relief under this Agreement or in any action relating to a breach by the Company
of this Agreement.
 
9.     (a)  Kornberg acknowledges that his services hereunder are of a special
and unique nature and his position with the Company places him in a position of
confidence and trust with clients and employees of the Company.  Therefore, and
in consideration of the Company’s performance of its covenants and agreements
under this Agreement, Kornberg will
 
 
8

--------------------------------------------------------------------------------


 
not at any time during his employment with the Company and for a period of two
years thereafter (the “Restrictive Period”), directly or indirectly, engage in
any business (as an owner, joint venturer, partner, stockholder, director,
officer, consultant, agent or otherwise, other than as the owner of less than 1%
of the outstanding class of a publicly traded security) which competes with the
business in which the Company is presently engaged or may be engaged at any time
during his employment with the Company.
 
(b)  Kornberg agrees that he will not (except on behalf of the Company during
his employment with the Company), during the Restrictive Period, employ or
retain, solicit the employment or retention of, or knowingly cause or encourage
any entity to retain or solicit the employment or retention of, any person who
is or was an employee of the Company at any time during the period commencing 12
months prior to the termination of Kornberg’s employment with the
Company.  After termination of Kornberg’s employment with the Company:  (i)
Kornberg will refrain from disparaging, whether orally, in writing or in other
media, the Company, its affiliates, the officers, directors and employees of
each of them, and the products and services of each of them, and (ii) the
Company will not disparage Kornberg or otherwise comment upon the employment
performance of Kornberg other than as may be required by law or as requested by
Kornberg.
 
(c) Any discovery, design, invention or improvement (whether or not patentable)
that Kornberg develops during his employment with the Company (whether or not
during his regular working hours or on the Company’s premises) and that is
related to the Company’s business or operations as then conducted or
contemplated, shall belong solely to the Company and shall be promptly disclosed
to the Company.  During the period of his employment with the Company and
thereafter, Kornberg shall, without additional compensation, execute and deliver
to the Company any instruments of transfer and take any other action that the
Company may reasonably request to carry out the provisions of this Paragraph,
including executing and filing, at the Company’s expense, patent and/or
copyright applications and assignments of such applications to the Company.
 
(d) Kornberg will not at any time, directly or indirectly, without the Company’s
prior written consent, disclose to any third party or use (except as authorized
in the regular course of the Company’s business or in Kornberg’s performance of
his responsibilities as the Company’s Chief Executive Officer) any confidential,
proprietary or trade secret information that was either acquired by him during
his employment with the Company or thereafter, including, without limitation,
sales and marketing information, information relating to existing or prospective
customers and markets, business opportunities, and financial, technical and
other data (collectively, the “Confidential Information”).  After termination of
Kornberg’s employment with the Company for any reason and upon the written
request of the Company, Kornberg shall promptly return to the Company all
originals and/or copies of written or recorded material (regardless of the
medium) containing or reflecting any Confidential Information and shall promptly
confirm in writing to the Company that such action has been
taken.  Notwithstanding the foregoing, the following shall not constitute
Confidential Information:  (i) information that is already in the public domain
at the time of its disclosure to Kornberg; (ii) information that, after its
disclosure to Kornberg, becomes part of the public domain by publication or
otherwise other than through Kornberg’s act; and (iii) information that Kornberg
 
 
9

--------------------------------------------------------------------------------


 
received from a third party having the right to make such disclosure without
restriction on disclosure or use thereof.
 
10.   Kornberg acknowledges that, in view of the nature of the Company’s
business, the restrictions contained in this Agreement are reasonably necessary
to protect the legitimate business interests of the Company and its affiliates
and that any violation of such restrictions will result in irreparable injury to
the Company for which money damages will not be an adequate
remedy.  Accordingly, Kornberg agrees that, in addition to such money damages,
he may be restrained and enjoined from any continuing breach of such covenants
without any bond or other security being required by any court.  In the event of
a material violation by Kornberg of any provision of Paragraph 9 hereof, any
severance compensation being paid to Kornberg pursuant to this Agreement or
otherwise shall immediately cease, and any severance compensation previously
paid to Kornberg (other than $1,000) shall be immediately repaid to the
Company.  If any restriction contained in this Agreement shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or
geographical scope, or otherwise, then the court making such determination shall
have the right to reduce such extent, duration, geographical scope or other
provisions hereof, and in its reduced form such restriction shall then be
enforceable in the manner contemplated thereby.
 
11.   In consideration of the payments and other undertakings set forth herein,
Kornberg acknowledges that it is an express condition to his right to receive
any payments or benefits pursuant to Paragraph 7 or Paragraph 8 that he deliver
to the Company a fully effective copy of a release, in substantially the form
attached hereto as Exhibit A (with such changes therein, if any, as are legally
necessary at the time of execution to make it enforceable), within sixty (60)
days following the date of termination.  The Company will provide Kornberg with
a copy of the release to be executed within seven (7) days following the date of
termination.
 
12.   Any offer, notice, request or other communication hereunder shall be in
writing and shall be deemed to have been duly given if hand delivered or mailed
by registered or certified mail, return receipt requested, addressed to the
respective address of each party hereinafter set forth, or to such other address
as each party may designate by a notice pursuant hereto, which change of address
notice shall be effective upon receipt thereof
 
If to the Company:
Comtech Telecommunications Corp.
68 South Service Road
Melville, NY 11747
 
Attention:  Secretary
   
If to Kornberg:
At his home address appearing in the records of the Company.
 



 
13.   If any provision of this Agreement shall be held for any reason to be
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect.
 
 
10

--------------------------------------------------------------------------------


 
14.   This Agreement, including, without limitation, the provisions of this
Paragraph 14, shall be binding upon and inure to the benefit of, and shall be
deemed to refer with equal force and effect to, any corporate or other successor
to the Company which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
business of the Company.  This Agreement shall not be assignable by the Company
or any such successor, except to the corporate or other successor referred to in
the preceding sentence.  Kornberg may not assign, pledge or encumber his
interest in this Agreement without the written consent of the Company.  This
Agreement shall be binding upon and inure to the benefit of Kornberg, his heirs
and personal representatives.  This Agreement constitutes the entire agreement
by the Company and Kornberg with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between Kornberg and
the Company with respect to the subject matter hereof, whether written or oral
(including, without limitation, the Prior Agreement).  This Agreement may be
amended or modified only by a written instrument executed by Kornberg and the
Company.  This Agreement shall be construed and enforced in accordance with the
laws of the State of New York, without regard to its conflict of law principles.
 
    15.   (a)  The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.


(b) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If Kornberg notifies the Company (with specificity as to
the reason therefor) that Kornberg believes that any provision of this Agreement
(or of any award of compensation) would cause Kornberg to incur any additional
tax or interest under Code Section 409A, the Company shall, after consulting
with Kornberg, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A.  To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Kornberg and the Company of
the applicable provision without violating the provisions of Code Section 409A.


(c) Notwithstanding any provision to the contrary in this Agreement, payments to
be made hereunder which constitute a deferral of compensation for purposes of
Code Section 409A upon a termination of employment shall only be made upon a
“separation from service,” as defined in Treasury Regulation Section 1.409A-1(h)
and, if Kornberg is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is specified as
subject to this Paragraph, such payment or benefit shall be made or provided
(subject to the second to last sentence of this Paragraph 15(c)) at the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such “separation from service” of Kornberg, and (ii) the date
of Kornberg’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Paragraph 15(c)
(whether they would have otherwise been payable in a single sum or in
 
 
11

--------------------------------------------------------------------------------


 
installments in the absence of such delay) shall be paid or reimbursed to
Kornberg in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  Notwithstanding the foregoing, to the extent that
the foregoing applies to the provision of any ongoing welfare benefits to
Kornberg that would not be required to be delayed if the premiums therefor were
paid by Kornberg, Kornberg shall pay the full cost of the premiums for such
welfare benefits during the Delay Period and the Company shall pay Kornberg an
amount equal to the amount of such premiums paid by Kornberg during the Delay
Period promptly after its conclusion. Subject to the previous sentence, the
Company shall pay the Company portion of the premiums for any such ongoing
welfare plan benefits on a monthly basis not later than the month following the
due date for such premiums.


(d) Following the occurrence of a Change in Control, in the event that Kornberg
becomes liable for any additional tax, interest or penalty under Code Section
409A or any damages resulting from the failure of the payments and benefits
provided under this Agreement or any other arrangement between Kornberg and the
Company to comply with Code Section 409A, Kornberg shall be entitled to receive
an additional gross-up payment from the Company to fully indemnify him on an
after-tax basis for the effect of such additional tax, interest, penalty or
damages.  Such additional gross-up payment shall be made within ninety days
following the date on which Kornberg remits such additional tax, interest,
penalty or damages.


(e) Any expense reimbursement under Paragraph 4, 5(a), 7(b), 8(a)(iv) or 8(b)
hereof shall, except as permitted under Code Section 409A, be made on or before
the last day of the taxable year following the taxable year in which such
expense was incurred by Kornberg, and no such reimbursement or the amount of
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year.  The right to
receive a reimbursement or an in-kind benefit payable hereunder is not subject
to liquidation or exchange for another benefit.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
12

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 



 
                 COMTECH TELECOMMUNICATIONS CORP.
     
 
                 By: /s/ Michael D. Porcelain    
 
  Authorized Signatory
       



Approval of Chairman of the Compensation Committee of the Board of Directors
 
                /s/ Ira Kaplan           /s/ Fred Kornberg            
Fred Kornberg




 
13

--------------------------------------------------------------------------------

 

Exhibit A
 
General Release
 
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a “Releasing Party”), hereby release and forever
discharge Comtech Telecommunications Corp.  (the “Company”), its stockholders,
officers, directors, employees, agents and attorneys, and their respective
successors, assigns, heirs and representatives (each, a “Released Party”),
individually and collectively, from any and all claims, demands, causes of
action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the “Released Claims”) which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company’s business, my
employment with the Company or the termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon: (a) the
Company’s obligations, if any, to pay any amounts or provide any benefits
pursuant to the Second Amended and Restated Employment Agreement between the
undersigned and the Company, dated September 16, 2008 (the “Employment
Agreement”) or the rights of the undersigned to enforce such obligations; (b)
any and all obligations of the Released Parties to defend, indemnify, hold
harmless or reimburse the undersigned under the Employment Agreement and/or the
Indemnification Agreement between the Company and the undersigned, and/or under
applicable law and/or under their respective charters and by-laws and/or
pursuant to insurance policies, if any, for acts or omissions in the
undersigned’s capacity as a director, officer and/or employee thereof; and (c)
any and all rights the undersigned may have to vested or accrued benefits or
entitlements under and in accordance with any applicable plan, agreement,
program, award, policy or arrangement of a Released Party.
 
The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys’ fees and costs.
 
I agree that I am voluntarily executing this General Release.  I acknowledge
that I am knowingly and voluntarily waiving and releasing any rights I may have
under the Age Discrimination in Employment Act of 1967 and that the
consideration given for the waiver and release is in addition to anything of
value to which I was already entitled.  I further acknowledge that I have been
advised by this writing, as required by the Age Discrimination in Employment Act
of 1967, that:  (a) my waiver and release specified herein does not apply to any
rights or claims that may arise after the date I sign this General Release or my
rights with respect to severance compensation, if any, payable to me pursuant to
the Employment Agreement; (b) I have the right to consult with an attorney prior
to signing this General Release; (c) I have twenty-one (21) days to consider
this General Release (although I may choose to sign it earlier); (d) I have
seven (7) days after I sign this General Release to revoke it; and (e) this
General Release
 
 
 
A-1

--------------------------------------------------------------------------------


 
will not be effective until the date on which the revocation period has expired,
which will be the eighth day after I sign this General Release, assuming I have
returned it to the Company by such date.
 



          Dated: _____________________    _______________________    
Fred Kornberg

 

 
 
A-2


 
 

--------------------------------------------------------------------------------

 
